EDWARD N. SCRUGGS, Retired Circuit Judge.
This is a civil action to recover the proceeds of a bank account.
Initially, Mr. Floyd filed his action in the small claims court, and, after a trial, a judgment was there entered which was favorable to the bank. He duly appealed to the circuit court, where the jury’s verdict, likewise, was against him. He seasonably took the present appeal. Both parties represented themselves in the trial courts as well as on this appeal.
After a thorough study of Mr. Floyd’s brief and of the record on appeal, we have experienced much difficulty in comprehending what legal issues have been presented for this court’s decision. He mentions fraud, trust, negligence and equity, which are matters outside of issues raised either by the pleadings or by the trial. The case was, simply stated, an action on an account. We infer that one of his complaints is that the jury verdict was wrong.
Since no post-trial motions were filed, we may not review the sufficiency of the evidence nor its weight. Deatherage v. Walker, 387 So.2d 845 (Ala.Civ.App.1980). The fact that Mr. Floyd is a layman who elected to represent himself does not excuse the total absence of such a motion. As to that issue we must affirm; however, we make the following observations out of deference to Mr. Floyd’s sincerity.
A verdict of a jury is presumed to be correct and it will not be disturbed on ap*425peal unless it is clearly wrong or unjust. Freeman v. Turner, 374 So.2d 354 (Ala.Civ.App.1979); Nationwide Mutual Insurance Co. v. Herren, 362 So.2d 253 (Ala.Civ.App.1978), cert. denied, 362 So.2d 256 (Ala.1978). We assure Mr. Floyd that we have carefully read and reviewed all of the evidence which was presented to the trial jury, and we cannot say that they were legally wrong or lawfully unjust in their verdict to any extent.
The trial court did not err in any of its rulings at the trial.
We have reviewed each of Mr. Floyd’s contentions as we understand them, and, finding no error, we affirm.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama (1975), and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.